Judgment unanimously modified so as to delete the dismissal of the fourth cause of action on the merits and to dismiss the fourth cause of action with leave to the plaintiff, if so advised, to institute an action in law or equity based on her claim to the property involved and, as so modified, the judgment is in all other respects affirmed, without costs. We cannot accept the view of the trial court that plaintiff forfeited all rights and interest in the household furnishings, furniture and equipment when she justifiably left the household and procured a separation. Settle order on notice. Concur — Peck, P. J., Breitel, Bastow, Botein and Cox, JJ. [206 Misc. 969.] [See post, p. 885.]